MORROW, Presiding Judge.
The offense is assault with intent to murder; penalty assessed at confinement in the penitentiary for fifteen years.
The indictment appears regular and regularly presented. The evidence heard upon the trial is not brought up for review.
No defect in the charge of the court has been perceived or pointed out which would vitiate the verdict..
The issue of a suspended sentence was properly raised, presented by the court, and denied by the jury.
The sentence takes note of the Indeterminate Sentence Law (Vernon’s Ann. C. C. Part. 775) and condemns appellant to confinement in the penitentiary for a period of not less than two nor more than fifteen years.
Nothing in the motion for new trial or other proceedings in the record authorizes a reversal of the judgment. It is therefore affirmed.